DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant's election without traverse of Group I of Claims 1-10 and 11-18 in the reply filed on 06/01/2021 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.

Claim 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/01/2021.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 08/14/2018, 04/02/2020 is/are being considered by the examiner.


Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Instant abstract is less than 50 words.

The disclosure is objected to because of the following informalities:
Para44
Circumference 154 appears that it should read “diameter” 154 in order to align with Fig4.
Correct either Para44 or Fig4 such that they are in agreement.
Appropriate correction is required.


Drawings
The drawings are objected to because
Fig3
Reference character 116 is missing, per Para39
Arrow 120 missing, per Para41
Arrows 122/124 missing, per Para42
Fig4
Ref char 172 missing, per Para45
Ref char 174 missing, per Para45
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

	No invocation of 35 U.S.C. 112(f) is noted in this Office action.


Claim Interpretation - Language
Language and/or terms in the claims are interpreted as follows:
Relative terms such as; forward, fore, aft, first, second, inner, outer, will be considered as definite terms (for the context of 35 USC 112b) that are non-limiting intended use recitations that aid in understanding of claim construction, unless a claim fully defines such a cited term. However, none of the presented claims definitively requires or defines any of the cited relative terms in such a way as to make the term limiting beyond merely a naming scheme.


Claim Objections
Claims are objected to because of the following informalities:  
Claim 1
L19, an amendment of “cause the outer stop and the inner stop to cooperate to …” would improve the claim clarity and grammar
Claim 4
L2, the office believes that the recitation “inner stop” might have been intended to be outer stop if applicant intended the claim scope to require that both the channel and the corresponding stop to have the same axial location, however if the intended claim scope is just that the channel and the corresponding stop are able to be considered “aligned” in the axial direction then there is no issue with the claim construction. The office invites applicant to correct/confirm the office’s understanding of the instant claim construction.
For the purpose of applying art, the office will read claim 4 according to the latter reading, as that is based on the BRI of the claim language as presented.
Claim 11
All, current usage of first and second is confusing as they are mixed between the forward/aft sides of the blade assembly.
Claim 17
L2, add comma or semicolon between “face and” to improve claim clarity
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1
L15, limitation “thereof” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown which structure in particular is referenced by the cited limitation, as the reference could be a reference to at least the fore/aft end of blade retainer, or the outer stop, or the retainer insert, or the web.
Claims dependent on a rejected claim are rejected based on dependency.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 11-14, 16-17, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gavilan (US 4,836,749).
Claim 1
Gavilan discloses:
“A blade assembly for use with a gas turbine engine (Abstract; Fig1-4), the blade assembly comprising 
a blade configured to rotate about a center axis during operation of the gas turbine engine (functional language. blades 20 located on rotor disk 10), the blade including a root (root 22) and an airfoil that extends radially away from the root (airfoil where label 22 points, best seen Fig1/2), 
a blade holder (disk 10, best seen Fig2) configured to support the blade as the blade rotates about the center axis (functional language. best seen Fig1), the blade holder including a base (base portion of disk 22 near notch 18), a first post (disk 22 fir tree side 16/14), and a second post (the other disk 22 fir tree side 16/14 from the first post) that cooperate to define a blade receiver slot that extends axially through a fore face and an aft face of the blade holder (best seen Fig1-4) and that receives the root of the blade such that the first post and the second post block radial movement of the root of the blade out of the blade receiver slot (functional language. best seen Fig1-4; C1L37-40), and 
a blade retainer (device 24) configured to block axial movement of the root of the blade out of the blade receiver slot (functional language. Best seen Fig4; Abstract), the blade retainer including an outer stop (boss 34) and a retainer insert that includes a web (shank 26) that extends axially between a fore end and an aft end thereof (best seen Fig4; Abstract), a fore brace coupled to the fore end of the web (brace surface of head 36), and an inner stop (head 36) that extends radially inward away from the web adjacent the aft end of the web (best seen Fig4), 
wherein the outer stop is aligned axially with the inner stop (best seen Fig4) and coupled to the web to cause the outer stop and the inner stop cooperate to provide an aft brace that is spaced apart axially from the fore brace (brace surface of boss 34 is axially apart from brace surface of head 36), the fore brace is configured to engage the root of the blade and the fore face of the blade holder (Abstract; best seen Fig4), the aft brace is configured to engage the root of the blade and the aft face of the blade holder (Abstract; best seen Fig4), and the web blocks relative movement between the fore brace and the aft brace so that the blade retainer blocks axial movement of the root of the blade out of the blade receiver slot (functional language. Abstract; best seen Fig4).”
The above noted limitations are considered functional language, and as the structure disclosed in the reference anticipates the claimed structure, the structure disclosed is capable of performing the recited function, see MPEP 2114.I,II. However, the functional language is disclosed as noted above.
Claim 2
Gavilan discloses: “The blade assembly of claim 1, wherein the outer stop includes a radially extending abutment wall and a flange that extends axially away from the abutment wall (best seen Fig4, radial contact wall of boss 34, aft flange head of boss 34).”
Claim 3
Gavilan discloses: “The blade assembly of claim 2, wherein the web is formed to include a channel that extends radially into the web (best seen Fig4, threaded insert channel in shank 26 for boss 34) and a portion of the abutment wall is received in the channel to locate the outer stop axially relative to the retainer insert (best seen Fig4, threaded insert channel in shank 26 for boss 34).”
Claim 4
Gavilan discloses: “The blade assembly of claim 3, wherein the channel is aligned axially with the inner stop (best seen Fig4, the channel in shank 26 and head 36 are aligned in the axial direction).”
Claim 5
Gavilan discloses: “The blade assembly of claim 2, wherein the blade retainer further includes a fastener that extends through the flange of the outer stop and the aft end of the web to couple the outer stop to the retainer insert (best seen Fig4, boss 34 is the fastener that comprises the aft flange head of boss 34 and threaded portion of boss 34 couples boss 34 to shank 26).”
Claim 7
Gavilan discloses: “The blade assembly of claim 1, wherein the outer stop is removably coupled to the retainer insert (best seen Fig4).”
Claim 11
Gavilan discloses: 
“A blade assembly (Abstract; Fig1-4) comprising 
a blade retainer (device 24) that includes a first stop (boss 34) and a retainer insert that includes a web (shank 26) having a first end (Fig4, first end is side of head 36) and a second end (Fig4, second end is side of boss 34) spaced apart axially from the first end relative to an axis (best seen Fig4), 
a first brace that extends radially outward and radially inward away from the web (best seen Fig4, head 36), and 
a second stop that extends radially inward away from the web (best seen Fig4, head 36), 
wherein the first brace is located at the first end of the web (Fig4, side of head 36) and the first stop is coupled to the web at the second end of the web (Fig4, boss 34 is on the side of boss 34) to cause the first stop and the second stop to provide a second brace (Fig4, boss 34).”
Claim 12
Gavilan discloses: “The blade assembly of claim 11, wherein the first stop includes a radially extending abutment wall and a flange that extends axially away from the abutment wall (best seen Fig4, radial contact wall of boss 34, aft flange head of boss 34), the web is formed to include a channel that extends radially into the web (best seen Fig4, threaded insert channel in shank 26 for boss 34), and a portion of the abutment wall is received in the channel to locate the first stop axially relative to the retainer insert (best seen Fig4, threaded insert channel in shank 26 for boss 34).”
Claim 13
Gavilan discloses: “The blade assembly of claim 12, wherein the channel is aligned axially with the second stop (best seen Fig4, the channel in shank 26 and head 36 are aligned in the axial direction).”
Claim 14
Gavilan discloses: “The blade assembly of claim 12, wherein the blade retainer further includes a fastener that extends through the flange of the first stop and the second end of the web to couple the first stop to the retainer insert (best seen Fig4, boss 34 is the fastener that comprises the aft flange head of boss 34 and threaded portion of boss 34 couples boss 34 to shank 26).”
Claim 16
Gavilan discloses: “The blade assembly of claim 11, wherein the first stop is removably coupled to the retainer insert (best seen Fig4).”
Claim 17
Gavilan discloses: 
“The blade assembly of claim 11, further comprising 
a blade holder (disk 10, best seen Fig2) having a first face (first face is on the side of head 36, Fig4) and a second face (second face is on the side of boss 34) spaced apart from the first face (Fig4) and 
a blade (blade 20) having a root (root 22) and an airfoil that extends away from the root (airfoil where label 22 points, best seen Fig1/2), the root of the blade is received in the blade holder (Fig1-4), 
the web of the blade retainer is located between the root of the blade and the blade holder (best seen Fig3/4), 
the first brace is adapted to engage with the first face of the blade holder (best seen Fig4), and 
the second brace is adapted to engage with the second face of the blade holder (best seen Fig4).”

Claim(s) 1-5, 7, 10-14, 16-17, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tucker (US 3,936,234).
Claim 1
Tucker discloses:
“A blade assembly for use with a gas turbine engine (Abstract; Fig1-11), the blade assembly comprising 
a blade configured to rotate about a center axis during operation of the gas turbine engine (functional language. blades 10 located on rotor disc 12; C3L10), the blade including a root (tang 18) and an airfoil that extends radially away from the root (airfoil 14), 
a blade holder (disc 12) configured to support the blade as the blade rotates about the center axis (functional language. best seen Fig1; Abstract, C3L10), the blade holder including a base (base portion of disk 22 at bottom wall 25), a first post (wall 23 of slot 22), and a second post (wall 23 of slot 22) that cooperate to define a blade receiver slot that extends axially through a fore face and an aft face of the blade holder (best seen Fig2/7/8/11) and that receives the root of the blade such that the first post and the second post block radial movement of the root of the blade out of the blade receiver slot (functional language. best seen Fig2/7/8/11), and 
a blade retainer (device 27, best seen Fig4/5) configured to block axial movement of the root of the blade out of the blade receiver slot (functional language. Best seen Fig6; Abstract), the blade retainer including an outer stop (lug 43) and a retainer insert that includes a web (stem 37/50) that extends axially between a fore end and an aft end thereof (best seen Fig4/5; Abstract), a fore brace coupled to the fore end of the web (brace surface of lug 43), and an inner stop (lug 42) that extends radially inward away from the web adjacent the aft end of the web (best seen Fig5), 
wherein the outer stop is aligned axially with the inner stop (best seen Fig5/6) and coupled to the web to cause the outer stop and the inner stop cooperate to provide an aft brace that is spaced apart axially from the fore brace (brace surface of lug 43 is axially apart from brace surface of lug 42), the fore brace is configured to engage the root of the blade and the fore face of the blade holder (Abstract; best seen Fig6), the aft brace is configured to engage the root of the blade and the aft face of the blade holder (Abstract; best seen Fig6), and the web blocks relative movement between the fore brace and the aft brace so that the blade retainer blocks axial movement of the root of the blade out of the blade receiver slot (functional language. Abstract; best seen Fig6).”
The above noted limitations are considered functional language, and as the structure disclosed in the reference anticipates the claimed structure, the structure disclosed is capable of performing the recited function, see MPEP 2114.I,II. However, the functional language is disclosed as noted above.
Claim 2
Tucker discloses: “The blade assembly of claim 1, wherein the outer stop includes a radially extending abutment wall and a flange that extends axially away from the abutment wall (best seen Fig5/6, face 45 of lug 43, appendage 54 that contains bolt 34).”
Claim 3
Tucker discloses: “The blade assembly of claim 2, wherein the web is formed to include a channel that extends radially into the web (best seen Fig4/5/6, channel into top surface of stems 37/50 that tang 18 contacts) and a portion of the abutment wall is received in the channel to locate the outer stop axially relative to the retainer insert (best seen Fig4/5, face 45 is axially received and aligned with channel to axial arrange the three main components of device 27).”
Claim 4
Tucker discloses: “The blade assembly of claim 3, wherein the channel is aligned axially with the inner stop (best seen Fig4/5/6, face 44 of lug 42 is axially received and aligned with channel to axial arrange the three main components of device 27).”
Claim 5
Tucker discloses: “The blade assembly of claim 2, wherein the blade retainer further includes a fastener (bolt 34) that extends through the flange of the outer stop (best seen Fig4/5/6) and the aft end of the web to couple the outer stop to the retainer insert (best seen Fig4/5/6, bolt fastens the three main components of device 27 together).”
Claim 7
Tucker discloses: “The blade assembly of claim 1, wherein the outer stop is removably coupled to the retainer insert (any component is inherently capable of removal from another component. Further, lug 43 is removable from the central stem 50).”
Claim 10
Tucker discloses: “The blade assembly of claim 1, wherein the fore brace is solid, continuous, and rectangular when viewed axially relative to the center axis (best seen Fig5/2).”
Claim 11
Tucker discloses: 
“A blade assembly (Abstract; Fig1-11) comprising 
a blade retainer (device 27, best seen Fig4/5) that includes a first stop (lug 43) and a retainer insert that includes a web (stem 37/50) having a first end (Fig4, first end is side of lug 42) and a second end (Fig4, second end is side of lug 43) spaced apart axially from the first end relative to an axis (best seen Fig4), 
a first brace that extends radially outward and radially inward away from the web (best seen Fig4, lug 42), and 
a second stop that extends radially inward away from the web (best seen Fig4, lug 42), 
wherein the first brace is located at the first end of the web (Fig4, side of lug 42) and the first stop is coupled to the web at the second end of the web (Fig4, lug 43 is on the side of lug 43) to cause the first stop and the second stop to provide a second brace (Fig4, lug 43).”
Claim 12
Tucker discloses: “The blade assembly of claim 11, wherein the first stop includes a radially extending abutment wall and a flange that extends axially away from the abutment wall (best seen Fig5/6, face 45 of lug 43, appendage 54 that contains bolt 34), the web is formed to include a channel that extends radially into the web (best seen Fig4/5/6, channel into top surface of stems 37/50 that tang 18 contacts), and a portion of the abutment wall is received in the channel to locate the first stop axially relative to the retainer insert (best seen Fig4/5, face 45 is axially received and aligned with channel to axial arrange the three main components of device 27).”
Claim 13
Tucker discloses: “The blade assembly of claim 12, wherein the channel is aligned axially with the second stop (best seen Fig4/5/6, face 44 of lug 42 is axially received and aligned with channel to axial arrange the three main components of device 27).”
Claim 14
Tucker discloses: “The blade assembly of claim 12, wherein the blade retainer further includes a fastener (bolt 34) that extends through the flange of the first stop (best seen Fig4/5/6) and the second end of the web to couple the first stop to the retainer insert (best seen Fig4/5/6, bolt fastens the three main components of device 27 together).”
Claim 16
Tucker discloses: “The blade assembly of claim 11, wherein the first stop is removably coupled to the retainer insert (any component is inherently capable of removal from another component. Further, lug 43 is removable from the central stem 50).”
Claim 17
Tucker discloses: 
“The blade assembly of claim 11, further comprising 
a blade holder (disk 12) having a first face (first face is on the side of lug 42, Fig6) and a second face (second face is on the side of lug 43) spaced apart from the first face (Fig4/5/6) and 
a blade (blade 10) having a root (tang 18) and an airfoil that extends away from the root (airfoil 14), the root of the blade is received in the blade holder (Fig1-11), 
the web of the blade retainer is located between the root of the blade and the blade holder (best seen Fig6), 
the first brace is adapted to engage with the first face of the blade holder (best seen Fig6), and 
the second brace is adapted to engage with the second face of the blade holder (best seen Fig6).”

Claim(s) 1, 7, 11, 16-18, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson (US 3,383,095)
Claim 1
Anderson discloses:
“A blade assembly for use with a gas turbine engine (C1L3335; Fig1-6), the blade assembly comprising 
a blade configured to rotate about a center axis during operation of the gas turbine engine (functional language. blades 22 located on rotor disc 18), the blade including a root (root 24) and an airfoil that extends radially away from the root (airfoil of blade 22), 
a blade holder (disc 18) configured to support the blade as the blade rotates about the center axis (functional language. best seen Fig1), the blade holder including a base (base portion of disk 22 near 14), a first post (first wall of blade slot), and a second post (second wall of blade slot) that cooperate to define a blade receiver slot that extends axially through a fore face and an aft face of the blade holder (best seen Fig1-6) and that receives the root of the blade such that the first post and the second post block radial movement of the root of the blade out of the blade receiver slot (functional language. best seen Fig1-6), and 
a blade retainer (retainer 26) configured to block axial movement of the root of the blade out of the blade receiver slot (functional language. Best seen Fig1-6), the blade retainer including an outer stop (left end of retainer 26, as seen in Fig1) and a retainer insert that includes a web (bridge 30) that extends axially between a fore end and an aft end thereof (best seen Fig1-6), a fore brace coupled to the fore end of the web (left end of retainer 26, as seen in Fig1), and an inner stop (right end of retainer 26, as seen in Fig1) that extends radially inward away from the web adjacent the aft end of the web (right end leg 32 as seen in Fig1), 
wherein the outer stop is aligned axially with the inner stop (best seen Fig1-6) and coupled to the web to cause the outer stop and the inner stop cooperate to provide an aft brace that is spaced apart axially from the fore brace (Fig1-6), the fore brace is configured to engage the root of the blade and the fore face of the blade holder (Fig1-6), the aft brace is configured to engage the root of the blade and the aft face of the blade holder (Fig1-6), and the web blocks relative movement between the fore brace and the aft brace so that the blade retainer blocks axial movement of the root of the blade out of the blade receiver slot (functional language. Fig1-6).”
The above noted limitations are considered functional language, and as the structure disclosed in the reference anticipates the claimed structure, the structure disclosed is capable of performing the recited function, see MPEP 2114.I,II. However, the functional language is disclosed as noted above.
Claim 7
Anderson discloses: “The blade assembly of claim 1, wherein the outer stop is removably coupled to the retainer insert (any component is inherently capable of removal from another component).”
Claim 11
Anderson discloses:
“A blade assembly (Abstract; Fig1-6) comprising 
a blade retainer (retainer 26) that includes a first stop (left side of retainer 26 as seen in Fig1) and a retainer insert that includes a web (bridge 30) having a first end (first end is right side of retainer 26 as seen in Fig1) and a second end (second end is left side of retainer 26 as seen in Fig1) spaced apart axially from the first end relative to an axis (best seen Fig1-6), 
a first brace that extends radially outward and radially inward away from the web (right side of retainer 26 as seen in Fig1), and 
a second stop that extends radially inward away from the web (right side of retainer 26 as seen in Fig1), 
wherein the first brace is located at the first end of the web (right side of retainer 26 as seen in Fig1) and the first stop is coupled to the web at the second end of the web (left side of retainer 26 as seen in Fig1) to cause the first stop and the second stop to provide a second brace (left side of retainer 26 as seen in Fig1).”
Claim 16
Anderson discloses: “The blade assembly of claim 11, wherein the first stop is removably coupled to the retainer insert (any component is inherently capable of removal from another component.).”
Claim 17
Anderson discloses:
“The blade assembly of claim 11, further comprising 
a blade holder (disk 18) having a first face (first face is on the left side of Fig1) and a second face (second face is on the right side of Fig1) spaced apart from the first face (Fig1-6) and 
a blade (blade 22) having a root (tang 24) and an airfoil that extends away from the root (airfoil of blade 22), the root of the blade is received in the blade holder (Fig1-6), 
the web of the blade retainer is located between the root of the blade and the blade holder (Fig1-6), 
the first brace is adapted to engage with the first face of the blade holder (Fig1-6), and 
the second brace is adapted to engage with the second face of the blade holder (Fig1-6).”
Claim 18
Anderson discloses: “The blade assembly of claim 11, wherein the web has a circumferential width (best seen Fig1), the first brace has a circumferential width (best seen Fig1), and the circumferential width of the first brace is equal to the circumferential width of the web (best seen Fig1).”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6, 15, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Gavilan, in view of Forrester (US 6,481,971).
Claim 6
Gavilan discloses the arrangement of claim 2.
Gavilan is silent to the application of an adhesive bonding layer.
Forrester teaches (C11L23-27,54-55; Fig26/27) that it is known in the art of gas turbine attachment arrangements near the core gas path to utilize bonding attachments such as an epoxy to fasten two components.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the simple substitution of the threaded connection fastening attachment of Gavilan for the bonding attachment of epoxy as taught by Forrester, as such a simple substitution would merely be one art recognized fastening solution for another art recognized fastening solution.
Claim 15
The combination of Gavilan and Forrester, discloses: “The blade assembly of claim 12, wherein the blade retainer further includes a bond layer located between the flange of the first stop and the second end of the web to couple the first stop to the retainer insert (limitation is within the scope of the combination as discussed in claim 6).”

Claim 8-10, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Gavilan.
Claim 8
Gavilan discloses: “The blade assembly of claim 1, wherein the fore brace (head 36) is solid (component is not a gas or a liquid), continuous (head 36 is a whole part), and …”
Gavilan is silent to the axial face of head 36 or boss 34 being circular in shape, however Fig4 suggests that the axial face of head 36 or boss 34 is circular or rectangular in shape due to the lack of edge lines being shown.
MPEP 2144.04.IV.B states that a mere change in shape is matter of an obvious design choice of one of ordinary skill in the art.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select a shape for the axial face of head 36 or boss 34 of Gavilan, as one of ordinary skill in the art would have to make such a selection in order to practice the disclosure of Gavilan, and in would be obvious for one of ordinary skill in the art to select circular shape as suggested by Fig4 of Gavilan, and as MPEP 2144.04.IV.B states that such a shape selection is matter of an obvious design choice of one of ordinary skill in the art.
Claim 9
Gavilan discloses: “The blade assembly of claim 8, wherein the fore brace, the web, and the inner stop are integrally formed as a single component (best seen Fig4, when assembled device 24 is integrally formed).”
https://www.merriam-webster.com/dictionary/integral, definition 1c “formed as a unit with another part”, definition 2 “composed on constituent parts”
Claim 10
Gavilan discloses: “The blade assembly of claim 1, wherein the fore brace (head 36) is solid (component is not a gas or a liquid), continuous (head 36 is a whole part), and …”
Gavilan is silent to the axial face of head 36 or boss 34 being circular in shape, however Fig4 suggests that the axial face of head 36 or boss 34 is circular or rectangular in shape due to the lack of edge lines being shown.
MPEP 2144.04.IV.B states that a mere change in shape is matter of an obvious design choice of one of ordinary skill in the art.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select a shape for the axial face of head 36 or boss 34 of Gavilan, as one of ordinary skill in the art would have to make such a selection in order to practice the disclosure of Gavilan, and in would be obvious for one of ordinary skill in the art to select rectangular shape as suggested by Fig4 of Gavilan, and as MPEP 2144.04.IV.B states that such a shape selection is matter of an obvious design choice of one of ordinary skill in the art.


Claim 6, 15, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tucker, in view of Forrester (US 6,481,971).
Claim 6
Tucker discloses the arrangement of claim 2.
Tucker is silent to the application of an adhesive bonding layer.
Forrester teaches (C11L23-27,54-55; Fig26/27) that it is known in the art of gas turbine attachment arrangements near the core gas path to utilize bonding attachments such as an epoxy to fasten two components.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the simple substitution of the bolt fastening attachment of Tucker for the bonding attachment of epoxy as taught by Forrester, as such a simple substitution would merely be one art recognized fastening solution for another art recognized fastening solution.
Claim 15
The combination of Tucker and Forrester, discloses: “The blade assembly of claim 12, wherein the blade retainer further includes a bond layer located between the flange of the first stop and the second end of the web to couple the first stop to the retainer insert (limitation is within the scope of the combination as discussed in claim 6).”

Claim 8-9, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tucker.
Claim 8
Tucker discloses: “The blade assembly of claim 1, wherein the fore brace (lug 43) is solid (component is not a gas or a liquid), continuous (lug 43 is a whole part when assembled), and …”
Tucker is silent to the axial face of lug 43 being circular.
MPEP 2144.04.IV.B states that a mere change in shape is matter of an obvious design choice of one of ordinary skill in the art.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to circular shape for the axial face of lug 43, and as MPEP 2144.04.IV.B states that such a shape selection is matter of an obvious design choice of one of ordinary skill in the art.
Claim 9
Tucker discloses: “The blade assembly of claim 8, wherein the fore brace, the web, and the inner stop are integrally formed as a single component (best seen Fig4/5, when assembled device 27 is integrally formed).”
https://www.merriam-webster.com/dictionary/integral, definition 1c “formed as a unit with another part”, definition 2 “composed on constituent parts”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 4,208,170 to Tucker: similar to applicant and Tucker from above.
US 2,801,074 to Brown: similar to applicant.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093.  The examiner can normally be reached on M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S HUNTER, JR/Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747